Title: From George Washington to Major General Robert Howe, 15 August 1779
From: Washington, George
To: Howe, Robert


        
          Dr Sir
          West point August 15th 1779
        
        I have received your Favour of the 13th Instant. If the Enterprize over the Sound is not already undertaken when this comes to hand, I would wish it to be laid aside intirely—unless its success should appear exceedingly clear & indeed certain. The Object is too unimportant—too contemptible to justify any risk. I have some private motives for

not countenancing the expedition in the first instance, which I may possibly communicate to you upon some future occasion. I am Dr Sir with great regard & esteem Yr Most Obedt st
        
          Go: Washington
        
      